          Case 1:15-cr-00867-RMB Document 565-1 Filed 10/22/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                                :    ORDER

                     - v. -                                             :    S6 15 Cr. 867 (RMB)

TÜRKİYE HALK BANKASI A.S.,                                              :
  a/k/a “Halkbank,”
                                                                        :
                                         Defendant.
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    WHEREAS a federal grand jury sitting in the Southern District of New York

returned a superseding indictment against TÜRKİYE HALK BANKASI A.S., a/k/a “Halkbank”

(referred to herein as “Halkbank”), which was filed on October 15, 2019 (the “Indictment”);

                    WHEREAS the Court issued a summons to Halkbank to appear before the Court

for an arraignment on October 22, 2019, at 9:15 a.m. (the “First Summons”);

                    WHEREAS the law firm of King & Spalding LLP (“King & Spalding”) submitted

a letter to the Court dated October 18, 2019, in which King & Spalding indicated that it had

received the summons on October 16, 2019, and wrote that “[a]lthough King & Spalding has

represented Halkbank in connection with the Department of Justice’s prior investigation

regarding Halkbank, at no point has King & Spalding been authorized to accept service of a

summons or other legal process on behalf of Halkbank” and “are not authorized to make an

appearance in this case;”

                    WHEREAS the Court held a conference in this matter on October 22, 2019 (the

“First Conference”), at which Halkbank did not appear, through counsel or otherwise;

                    WHEREAS, at the First Conference and in its letter dated October 22, 2019, the

Government proffered to the Court, among other things, that:
Case 1:15-cr-00867-RMB Document 565-1 Filed 10/22/19 Page 2 of 4



        1. On October 15, 2019, King & Spalding requested that the Department of

           Justice transmit a copy of the Indictment to King & Spalding, which the

           Government did that day;

        2. On October 16, 2019, the Government sent a copy of the First Summons

           to King & Spalding and asked King & Spalding to confirm that it would

           accept service;

        3. On October 16, 2019, Halkbank issued an Investor Relations disclosure

           acknowledging that Halkbank “has been informed that the U.S. Attorney’s

           Office for the Southern District of New York, under the U.S. Department

           of Justice, has taken the decision to engage in due process to prosecute the

           Bank based on an indictment,” denying the charges, and specifically

           referencing that Halkbank “retained the prestigious U.S. law firm King &

           Spalding” in connection with the investigation of those charges.

        4. On October 17, 2019, at King & Spalding’s request, the Government

           spoke with attorneys from King & Spalding. During that call, King &

           Spalding represented that it was discussing the summons with its client,

           Halkbank, but was not authorized to accept service or make an appearance

           on behalf of Halkbank, and that it would seek to adjourn the arraignment.

           King & Spalding also indicated that it could not state whether Halkbank

           would stipulate to any particular form of service.

        5. According to publicly-reported statements, Halkbank’s majority

           shareholder, the Government of Turkey, has openly acknowledged the

           filing of the Indictment, including, among others, the following:



                                     2
        Case 1:15-cr-00867-RMB Document 565-1 Filed 10/22/19 Page 3 of 4



                          a. On or about October 16, 2019, Turkish President Recep Tayyip

                              Erdogan commented that “It had seemed like this issue was

                              closed,” and that “Now, by opening it again, southern New York

                              prosecutors have unfortunately taken an unlawful, ugly step.”

                          b. On or about October 17, 2019, President Erdogan raised the

                              subject of the Indictment with Vice President Michael Pence

                              during meetings in Turkey.

                          c. On or about October 20, 2019, Turkish Foreign Minister Mevlut

                              Cavusoglu commented to the media that nothing would result from

                              the instant case “if the law in the United States works.”

                WHEREAS the Court finds, based on the foregoing, that, pursuant to Federal

Rule of Criminal Procedure 4(c)(3)(D)(ii), which permits service of a summons on an

organization not within a judicial district of the United States “by any other means that gives

notice,” that the Government has properly served the First Summons and the Indictment on

Halkbank, and

                WHEREAS the Court finds that Halkbank has willfully and knowingly disobeyed

the Court’s order in the First Summons to appear at the First Conference,

                IT IS HEREBY ORDERED that, to afford Halkbank an opportunity to cure its

noncompliance with the First Summons, the Court is issuing a second summons (the “Second

Summons”) with this Order, directing Halkbank to appear for an arraignment in this matter on

__________________, 2019 at ________ a.m./p.m. (the “Second Conference”);

                IT IS FURTHER ORDERED that, the Government will serve this Order, the

Second Summons, and the Indictment on Halkbank within one day of the issuance of this Order,



                                                 3
        Case 1:15-cr-00867-RMB Document 565-1 Filed 10/22/19 Page 4 of 4



by any means specified under Federal Rule of Criminal Procedure 4, including any means that

gives notice to the defendant, including, but not limited to:

                   1. Delivery by mail, parcel service, or other common carrier to Halkbank’s

                       principal published business address;

                   2. Electronic transmission to King & Spalding; or

                   3. Delivery to any registered agent of Halkbank in the United States.

               IT IS FURTHER ORDERED that the Government’s execution of any of these

forms of service will constitute effective service of the Second Summons and this Order, and

that, if Halkbank does not appear pursuant to the Second Summons, the Court will consider any

appropriate sanctions for such knowing and willful noncompliance.



SO ORDERED:


__________________________________                              _________________
HONORABLE RICHARD M. BERMAN                                     Date
UNITED STATES DISTRICT JUDGE




                                                  4
